Citation Nr: 0432781	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-03 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder.

3.  Entitlement to service connection for a left eyelid 
condition.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee condition.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.

6.  Entitlement to an initial disability rating in excess of 
zero percent for post-traumatic stress disorder for the 
period from May 29, 2002, to June 4, 2003, and in excess of 
30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1954, 
including in the Korean War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that granted the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD), evaluating it as zero percent 
disabling effective May 29, 2002 (the date of the veteran's 
service connection claim); denied the veteran's claims of 
entitlement to service connection for a left shoulder 
condition, left eyelid condition, and hypertension; and 
determined that no new and material evidence had been 
received sufficient to reopen the previously denied claims of 
entitlement to service connection for a right knee condition 
and degenerative joint disease of the lumbosacral spine.  The 
veteran disagreed with this decision in January 2003 and 
perfected his appeal later that month.  A videoconference 
Board hearing was held before the undersigned Veterans Law 
Judge in August 2004.

It is noted that, in October 2002, the veteran filed a claim 
of entitlement to service connection for a left knee 
condition.  To date, however, the RO has not adjudicated this 
claim.  Therefore, the issue of entitlement to service 
connection for a left knee condition is referred back to the 
RO for appropriate disposition.

It also is noted that, by rating decision issued in July 
2003, the RO granted an increased rating for the veteran's 
PTSD, to 30 percent disabling, effective June 4, 2003 (the 
date of VA treatment records indicating worsened PTSD 
symptoms).

Because the veteran has disagreed with the initial disability 
rating assigned to his service-connected PTSD, the Board has 
characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his videoconference Board hearing in August 2004, the 
veteran testified that he currently received treatment for a 
left shoulder condition, hypertension, a left eye condition, 
a right knee condition, degenerative joint disease of the 
lumbar spine, and PTSD at the VA Medical Center in Columbia, 
South Carolina.  A review of the veteran's claims folder 
indicates that treatment records dated to September 2002 have 
been obtained by the RO.  Additionally, the veteran has 
submitted VA mental health clinic reports dated June 2003, 
October 2003, and May 2004.  However, all VA outpatient 
treatment reports, including treatment for his physical 
disabilities, since September 2002 have not been requested.   

The law states that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, on remand, the RO 
should attempt to obtain the veteran's complete VA treatment 
records.  See 38 U.S.C.A. § 5103A (West 2002).

With respect to the veteran's claim for service connection 
for a left shoulder condition, the Board notes that the 
veteran's service medical records apparently were lost in the 
July 1973 fire at the National Personnel Records Center in 
St. Louis, Missouri, and cannot be reconstructed.  The 
veteran testified at his August 2004 videoconference Board 
hearing that he had experienced constant left shoulder pain 
since combat service in the Korean War as an Army 
infantryman.  A review of the veteran's available service 
personnel records confirms that he served in combat during 
the Korean War.  A review of the veteran's post-service VA 
treatment records currently associated with his claims folder 
shows treatment for a left shoulder condition.  However, to 
date, the veteran has not been provided VA examination for 
his left shoulder condition.  Therefore, the Board concludes 
that, on remand, the RO should schedule the veteran for VA 
examinations in order to determine the nature, extent, and 
etiology of his left shoulder condition.  See 38 C.F.R. 
§ 3.159(c)(4) (an examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim).  

With respect to the veteran's claim for service connection 
for hypertension, during his August 2004 hearing, the veteran 
claimed that this condition is due to his service-connected 
PTSD.  It does not appear that the notice letter provided in 
November 2002 adequately advised the veteran regarding a 
claim for service connection on a secondary basis.  Thus, on 
remand the RO should provide a Veterans Claims Assistance Act 
(VCAA) notice letter advising the veteran of what is need to 
substantiate a claim for secondary service connection, and 
who is responsible for obtaining the different types of 
evidence.

With respect to the veteran's increased rating claims for 
PTSD, the Board observes that he testified at his 
videoconference Board hearing in August 2004 that his 
service-connected PTSD had worsened since his most recent VA 
psychiatric examination.  He stated that he had received VA 
psychiatric examination in June 2004 and had an appointment 
with his treating VA psychiatrist in September 2004.  In this 
regard, VA's General Counsel has indicated that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Given the 
foregoing, the Board concludes that, on remand, the RO should 
schedule the veteran for an updated VA examination in order 
to determine the current nature and severity of his service-
connected PTSD.

Finally, it is noted that, following certification of the 
veteran's appeal in January 2004, the RO forwarded a copy of 
the veteran's May 2004 VA psychiatric examination report 
directly to the Board in September 2004.  A review of the 
veteran's claims folder discloses that his service 
representative had sent a copy of this report to the RO in 
May 2004.  Since the veteran has not submitted a waiver of RO 
jurisdiction over this evidence, this claim also must be 
remanded so that this evidence can be reviewed by the RO in 
the first instance.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim for secondary service 
connection for hypertension.  See also 38 
C.F.R. § 3.159 (2002).

2.  The RO should request treatment 
records from the VA Medical Center in 
Columbia, South Carolina, from September 
2002 to the present.  Additionally, the 
RO should obtain the names and addresses 
of all other medical care providers who 
treated the veteran for his claimed 
conditions since November 2002, the date 
the veteran noted he had no additional 
evidence to submit.  After securing the 
necessary release, the RO should obtain 
any records identified.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded an 
orthopedic examination to determine the 
nature, extent, and etiology of his left 
shoulder condition, and a psychiatric 
examination to determine the current 
nature and severity of his service-
connected PTSD.  The claims folders must 
be sent to the examiners for review.  
Request that each of these examinations 
include all standard studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
report of each examination.

(A)  The orthopedic examiner should 
conduct each an examination and, based on 
the results of the examination, a review 
of the medical evidence of record, and 
sound medical principles, provide an 
opinion regarding the etiology of the 
veteran's left shoulder condition.  

(B)  The psychiatric examiner should 
conduct an examination to determine the 
current nature and severity of the 
veteran's service-connected PTSD.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) score for 
psychiatric symptomatology related to 
PTSD.  

4.  Then, the RO should re-adjudicate the 
veteran's claims on appeal in light of 
all relevant evidence and pertinent legal 
authority.  Adjudication of the 
hypertension claim should include 
consideration of secondary service 
connection.  The RO should provide 
adequate reasons and bases for all of its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


